            Case 1:20-cv-03619-RA Document 13 Filed 10/30/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 10-30-20



 FRANCISCO AYALA DE JESUS, on behalf
 of himself and all others similarly situated,
 and FREDY SALUSTIO FLORES, on behalf
 of himself and all others similarly situated,
                                                                  No. 20-CV-3619 (RA)
                                 Plaintiffs,
                                                                         ORDER
                         v.

 P&N CUISINE INC, doing business as Thai
 Select, and NIMNUAL LIKITUARIN,

                               Defendants.


RONNIE ABRAMS, United States District Judge:

         On August 19, 2020, Plaintiffs filed an affidavit of service stating that Defendant P&N

Cuisine was served on May 21, 2020. On October 1, 2020, Plaintiffs filed an affidavit of service

stating that Defendant Likituarin was served on September 30, 2020. P&N Cuisine’s answer was due

on June 11, 2020, and Likituarin’s answer was due on October 21, 2020. Neither Defendant has

appeared, answered, or otherwise responded to the Complaint. Defendants shall do so or seek an

extension by November 20, 2020. If Defendants fail to do so, and Plaintiffs intends to move for

default judgment, they shall do so by December 4, 2020.

         Plaintiffs shall serve a copy of this Order on Defendants by November 6, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.

Dated:      October 30, 2020
            New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
